Title: From Benjamin Franklin to Thomas Pownall, 19 August 1756
From: Franklin, Benjamin
To: Pownall, Thomas


Sir
Philada. Aug. 19. 1756
I have done my self the Honour to write to you twice since my Return, relating to the propos’d Road; but have as yet had no Line from you.
Inclos’d I send you a Copy of the late Treaty or Conference at Easton, with a Letter from Bishop Spangenberg to Mr. Norris, by which you will see nothing is like to come of that Treaty; that the Indians are preparing to continue the War, and of how little Consequence Sir Wm. Johnson’s Treaty has been on our Behalf. For my own part, I make no doubt but that the Six Nations have privily encourag’d these Indians to fall upon us; they have taken no Step to defend us, as their Allies, nor to prevent the Mischief done us. I look upon it as the most unfortunate Step we ever took, the Application made thro’ Sir William Johnson, to these Nations to procure us Peace. For we tied up the Hands of our People till we heard the Result of that Application; the Affair was drawn out to great Length of Time; and in the mean while our Frontier People were continually butcher’d and at last either dispers’d or dispirited. In short I do not believe we shall ever have a firm Peace with the Indians till we have well drubb’d them. Our Frontiers are greatly distress’d as you will see by the enclosed Letters. The People are also distress’d by the Enlisting of their Servants; but if my Lord would order the Recruits, now near 500 to march up and take Post on the Frontiers, in the Forts there, where they would find good Barracks; and might be of great Use in defending the Inhabitants, it would be a most acceptable thing to the whole Province: in this Mr. Norris joins with me, as well as in respectful Compliments to his Lordship and your self. The Assembly are met, and in a very good Disposition towards the Service; but the old Governor being on tiptoe and a new one hourly expected, nothing can be done till his Arrival. He is we hear on the Road from York. I am, Sir Your most obedient Servant
B F
Honourable T. Pownal Esqr
